Citation Nr: 0922268	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The July 2004 Board decision that denied the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss precluded effective judicial review.

2.  The veteran's service treatment records show no evidence 
of bilateral hearing loss in service or at service 
separation.

3.  The veteran's left ear hearing acuity is normal for VA 
purposes.

4.  The medical evidence of record shows that during the 
course of the appeal period, the veteran's right ear hearing 
loss is considered a disability as defined by VA regulations. 

5.  The competent evidence of record does not relate the 
veteran's right ear hearing loss to his military service.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision that denied the issue of 
entitlement to service connection for bilateral hearing loss 
is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2008).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

A July 2004 Board decision denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an 
October 2005 Order granting an October 2005 Joint Motion for 
Remand (Joint Motion), the veteran's appeal was remanded to 
the Board.

A letter was sent to the veteran and his representative on 
November 9, 2005, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
The veteran submitted a response in February 2006, submitting 
additional evidence, and waiving his right to have that 
evidence reviewed by the RO prior to appellate adjudication.  
The veteran's appeal was remanded for additional development 
in June 2006, October 2007, and August 2008; it is now 
returned to the Board.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had failed to 
provide adequate reasons and bases for its determination that 
the August 2003 private audiological evaluation "was 
insufficient to show a current disability," as well as to 
consider whether the March 2002 VA "examiner's nexus finding 
as to tinnitus was also applicable to his high-frequency 
hearing loss."  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Therefore, the 
decision of July 29, 2004, failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the July 2004 decision of the Board 
must be vacated, and a new decision is entered as if that 
Board decision had never been issued.

Bilateral Hearing Loss

With respect to the veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in December 2001 satisfied the duty 
to notify provisions; additional letters were sent in 
November 2003 and June 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in the June 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also afforded VA examinations in March 2002, 
September 2003, January 2004, and March 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service treatment records, to include his 
February 1972 service separation examination, noted no 
evidence of hearing loss in either ear.  There is also no 
postservice evidence of record, dated within one year of the 
veteran's service separation, showing hearing loss in either 
ear that manifested to a compensable degree.  Nevertheless, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
38 U.S.C.A. § 1113.  

With respect to the veteran's left ear, there is also no 
evidence of record that reflects hearing loss in the left ear 
for VA purposes at any time subsequent to service.  As noted 
above, the pertinent regulations define a hearing loss 
disability for VA purposes as existing when at least three of 
the five tested frequencies between 500 Hertz and 4000 Hertz 
show puretone loss of 26 decibels or more, or at least one 
shows puretone decibel loss of 40 decibels or more, or that 
the word recognition percentage using the Maryland CNC word 
list is less than 94 percent.  38 C.F.R. § 3.385.  None of 
the findings documented in the March 2002, September 2003, 
January 2004, and March 2007 VA audiologic examinations, or 
the periodic (approximately every two years) audiologic 
examination conducted by the veteran's employer between March 
1973 and August 2003, show evidence of hearing loss in the 
left ear that meets any of these criteria.  Accordingly, as 
the record does not show a current diagnosis of left ear 
hearing loss for VA purposes, service connection for left ear 
hearing loss is not warranted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

The October 2005 Joint Motion in this case directed that on 
remand, the Board explain why the August 2003 private 
examination was insufficient to show a current hearing loss 
disability.  With respect to the veteran's left ear, the 
discussion above explains why the August 2003 private 
examination, as well as the January 2004 VA examination and 
the subsequent private and VA audiologic examinations of 
record, do not show left ear hearing loss for VA purposes; 
none of the findings of those examinations meet the criteria 
as stated in 38 C.F.R. § 3.385 with respect to the left ear.  
To illustrate this further, the August 2003 VA audiologic 
examination showed, puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
15
10

The January 2004 VA audiologic examination showed, puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
15

With no puretone threshold of more than 15 decibels at any of 
the 5 frequencies in question, in either examination, it is 
clear that the criteria for a diagnosis of left ear hearing 
loss for VA purposes are not met.  Moreover, neither of these 
audiologic examinations, nor the March 2002, September 2003, 
or March 2007 VA examination reports, showed word recognition 
scores of 94 percent or less in the left ear.  Accordingly, 
it is not only the August 2003 private audiologic 
examination, but the remaining evidence of record, which 
shows left ear hearing acuity within normal limits for VA 
purposes for the entire postservice period.  

With respect to the veteran's right ear, the evidence of 
record is inconclusive as to whether the hearing loss shown 
constitutes a disability for VA purposes.  The audiologic 
examination conducted by the veteran's employer in August 
2003, shows a 45 decibel puretone loss at 4000 Hertz; the 
employer's August 2002 audiologic examination showed a 50 
decibel puretone loss at 4000 Hertz.  Both of these 
audiologic examination findings satisfy the criteria for a 
disability for VA purposes.  38 C.F.R. § 3.385.  However, the 
other audiologic examination of record, to include the March 
2002, September 2003, January 2004, and March 2007 VA 
audiologic examinations, reflect that the veteran's right ear 
hearing loss does not constitute a disability for VA 
purposes; the highest puretone loss of any of these 
examinations was 35 decibels at 4000 Hertz, at both the 
September 2003 and March 2007 VA examinations.  There is 
evidence of puretone loss of 40 decibels or more in the right 
ear in some of these examination reports, but not at any of 
the five frequency levels specified in 38 C.F.R. § 3.385.  

The threshold question, then, becomes whether the veteran has 
hearing loss in the right ear for VA purposes.  Resolution 
thereof must rely on the relative probative value of each of 
the audiologic examinations of record.  To that end, there is 
no evidence in the record to show that the audiologic 
examination findings of the veteran's employer were not as 
reliable as those recorded in the VA examination reports.  
Indeed, the January 2004 VA examiner pointed out the 
difference in clinical findings, but did not state that the 
private audiometric results were unreliable.  There is also 
no evidence that the private audiologic examinations were 
conducted by anyone other than a qualified audiology 
professional.  Moreover, the Court recently held that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed, or during the 
pendency of the claim, even if the disability resolves prior 
to adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  That is the case here.  Even if the March 2007 VA 
examination clinical findings do not show right ear hearing 
loss for VA purposes, it was shown in the August 2002 and 
August 2003 private audiologic examination report; thus, a 
disability was shown during the appeal period.  See id.  For 
these reasons, the Board finds that the veteran has a current 
diagnosis of right ear hearing loss for VA purposes.

As a right ear hearing loss disability for VA purposes 
exists, resolution of the veteran's appeal rests on whether 
his right ear hearing loss disability is related to his 
military service.  The weight of the evidence in this case 
reflects that it is not.  There are two opinions which speak 
to the relationship between the documented hearing loss at 
the five thresholds considered in the context of VA 
regulations, 500 Hertz through 4000 Hertz.  The January 2004 
VA examiner noted that hearing loss for VA purposes in the 
right ear, at 4000 Hertz was first shown more than 25 years 
after service separation.  On that basis, the examiner 
concluded that it was unlikely that any present hearing loss 
was the result of inservice noise exposure.  

The other opinion was made by the veteran's private 
audiologist in February 2006.  After diagnosing the veteran 
with slight to mild sensorineural hearing loss in the right 
ear, the private audiologist concluded that "overall testing 
appears consistent with [the veteran's] reported training 
accident," an inservice incident where the veteran asserted 
that he sustained acoustic trauma at a firing range at an 
overseas base.  There was no rationale provided with this 
statement, and it does not indicate to what part of the 
"overall testing" he refers; to infer that he is speaking 
to any part of the results, or to them generally, would be in 
error, as the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, 
it is impossible to determine whether the slight to mild 
sensorineural hearing loss diagnosed by the private 
audiologist referred to the range of five frequencies 
considered under 38 C.F.R. § 3.385, or to the entire range of 
frequencies considered in ordinary audiologic examination 
(extending to 8000 Hertz).  Again, it would be a violation 
for the Board to attempt to determine same from the clinical 
findings, especially since they are charted, not enumerated.  
See id., see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Moreover, 
the private audiologist stated in January 2009, that the 
Maryland CNC Test was not used to determine the veteran's 
speech recognition scores in formulating his opinion.  For 
these reasons, this private opinion cannot be afforded more 
than minimal probative value.  See Mariano v. Principi, 17 
Vet.App. 305, 317 (2003) (finding that flawed methodology in 
creating medical report renders report of "questionable 
probative value").

Additionally, it must be noted that as part of the October 
2005 Joint Motion, the Court directed that the private 
audiologist be contacted and asked to clarify his February 
2006 statement.  However, the record reflects that he has 
essentially refused to do so.  In response to the RO's 
September 2008 letter requesting that the private audiologist 
elaborate on the medical rationale for his opinion, the 
private audiologist's office resent a copy of the February 
2006 opinion letter noted above, along with duplicate copies 
of the charted audiologic examinations on which it was based.  
In response to the RO's January 2009 letter, again requesting 
that the February 2006 opinion be clarified, the private 
audiologist's office manager indicated that "the only 
information we can provide at this time is what has already 
been sent to VA."  The veteran was notified in the 
supplemental statement of the case dated in February 2009, 
that the private audiologist had failed to provide the 
rationale for his opinion.  The Board finds that further 
attempts to obtain the information that would clarify the 
private audiologist's opinion would not likely have a 
successful result.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The October 2005 Joint Motion also directed that should a 
hearing loss disability be found, to consider whether the 
March 2002 VA examiner's statement, that the veteran's 
tinnitus was related to inservice acoustic trauma, was also 
applicable to his high frequency hearing loss.  Specifically, 
the Joint Motion stated that 

[w]hile there was no hearing loss 
recorded until years later, the Board 
should address whether the March 2002 
[VA] examiner's findings linked [the 
veteran's] high-frequency hearing loss 
to service.  If [so], the Board should 
then consider whether high-frequency 
hearing loss is related to service-
connectable hearing loss.  It may be 
necessary for the Board to seek the 
advice of medical experts to answer 
these questions.

To that end, it is recognized that sensorineural hearing 
loss resulting from exposure to acoustic trauma need not 
manifest in service or within one year of service separation 
to be related to that inservice trauma.  38 U.S.C.A. § 1113.  
However, the rationale provided for the March 2002 VA 
examiner's conclusion that the veteran's tinnitus was 
related to his military service was that "[t]his veteran's 
service medical history documents his complaint of tinnitus 
soon after the reported incident," referencing the overseas 
firing range incident detailed above.  However, the March 
2002 examiner found the veteran did not have a hearing 
disability for VA purposes.  The March 2002 examiner did not 
find any documentation in the veteran's service treatment 
records of complaints of findings of right ear hearing loss 
and did not find that the veteran's current high-frequency 
hearing loss at frequencies above 4000 Hertz was related to 
the veteran's military service.  To infer any other meaning 
to the examiner's statement would, again, constitute an 
exercise of independent judgment to resolve medical 
questions.  See Colvin, 1 Vet. App. at 175.  

Additionally, to the extent that the Joint Motion directed 
that "advice of medical experts" should be sought to 
clarify the March 2002 VA examiner's statement, such action 
is not necessary.  It was the conclusion of the January 2004 
VA examiner, much like that of the March 2002 VA examiner, 
that service connection for tinnitus was warranted because 
the veteran had both exposure to acoustic trauma and 
manifestation of tinnitus while in service.  With regard to 
the veteran's hearing acuity, the January 2004 VA examiner 
stated that during service, the veteran's hearing acuity was 
only documented between 500 Hertz and 4000 Hertz; as such, 
there is no way to ascertain whether high-frequency hearing 
loss above those frequencies may also have been present in 
service.  However, the January 2004 VA examiner's statement 
does not relate any hearing loss found to the veteran's 
military service.  Therefore, with respect to the directive 
of the October 2005 Joint Motion, the Board finds that 
neither the March 2002 VA examiner's findings nor the 
remaining probative medical evidence links the veteran's 
high-frequency hearing loss to his military service.  
Accordingly, consideration of whether the high-frequency 
hearing loss is related to "service-connectable" hearing 
loss is not required.

Because the medical evidence of record does not show evidence 
of a left ear hearing loss disability as defined by the 
pertinent criteria, and the weight of the competent and 
probative evidence does not relate the veteran's right ear 
hearing loss to his military service, the preponderance of 
the evidence is against his claim for service connection for 
hearing loss in either ear.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The July 2004 Board decision that denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is vacated.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


